DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koutrokois (Publication No.: US 2014/0104808 A1).
Regarding claim(s) 1, Koutrokois teaches an optical module comprising: a module body (reference numeral 200 in Figure 1, reference numeral 201 in Figure 3A) that is configured to be inserted into a cage (reference numeral 102 in Figure 1 and Figure 2), at an entrance of the cage an electromagnetic wave shielding terminal being provided (reference numeral 106, 108 in Figure 2), and has a groove (roughly indicated by reference numeral 216 and the recessed area surrounding reference numeral 209 in Figure 3B) formed on one surface thereof and configured to engage with a latch part formed on the cage (reference numeral 104 in Figure 1); and an engagement release member (reference numeral 206, 220 in Figure 3B) including a body (reference numeral 206 in Figure 3B) that is provided with a pull tab (reference numeral 220 in Figure 3B) configured to transmit an external force for removing the module body, the body being slidably attached to the module body and configured to slide in response to the external force transmitted via the pull tab (e.g. “configured to be slidingly positioned” as in paragraph [0033] and throughout), and an arm part (e.g. “follower arms” as in paragraph [0033] and throughout and illustrated in Figure 3B) that extends from the body along the groove, and is configured to slide with respect to the groove in conjunction with the sliding of the body (e.g. “follower 206 can slide relative to the housing 201” as in paragraph [0035]) and release the engagement between the groove and the latch part of the cage (e.g. “causes the leaf springs to no longer abut the shoulders” as in paragraph [0046]) in a state (e.g. “module inserted into the cage” as in paragraph [0030]) in which the electromagnetic wave shielding terminal (reference numeral 106, 108 in Figure 2) is pressed against the arm part (reference numeral 206 in Figure 3A), wherein the module body has a concave part on a surface of the groove (e.g. the area immediately surrounding protrusion 209 particularly between top housing 203 and bottom housing shoulder 216 as illustrated in Figure 3B and/or “trough” as in paragraph [0037]), the surface being in contact with the arm part (e.g. as illustrated in Figure 3A), in the state (e.g. “module inserted into the cage” as in paragraph [0030]) in which the electromagnetic wave shielding terminal (reference numeral 106, 108 in Figure 2) is pressed against the arm part (reference numeral 206 in Figure 3A). 
Regarding claim(s) 4, Koutrokois teaches the optical module according to claim 1, wherein the module body has a slit-shaped concave part on the surface of the groove (e.g. at least two slits on either side of the protrusion 209 as illustrated in Figure 3B), the surface being in contact with the arm part (e.g. as illustrated in Figure 3A).
Regarding claim(s) 5, Koutrokois teaches the optical module according to claim 4, wherein the slit-shaped concave part is formed to extend with respect to a direction in which the arm part slides with respect to the groove (e.g. at least two slits on either side of the protrusion 209 as illustrated in Figure 3B, said slits parallel to direction of arm slide).
Regarding claim(s) 9, Koutrokois teaches the optical module according to claim 1, wherein the module body includes a concave part (e.g. the area immediately surrounding protrusion 209 particularly between top housing 203 and bottom housing shoulder 216 as illustrated in Figure 3B and/or “trough” as in paragraph [0037]) having a shape surrounding a plurality of protrusions (reference numeral 209 in Figure 3B on each side of module) on the surface of the groove, the surface being in contact with the arm part (e.g. as illustrated in Figure 3A).
Regarding claim(s) 10, Koutrokois teaches an optical module comprising: a module body (reference numeral 200 in Figure 1, reference numeral 201 in Figure 3A) that is configured to be inserted into a cage (reference numeral 102 in Figure 1 and Figure 2), at an entrance of the cage an electromagnetic wave shielding terminal being provided (reference numeral 106, 108 in Figure 2), and has a groove (roughly indicated by reference numeral 216 and the recessed area surrounding reference numeral 209 in Figure 3B) formed on one surface thereof and configured to engage with a latch part formed on the cage (reference numeral 104 in Figure 1); and an engagement release member (reference numeral 206, 220 in Figure 3B) including a body (reference numeral 206 in Figure 3B) that is provided with a pull tab (reference numeral 220 in Figure 3B) configured to transmit an external force for removing the module body, the body being slidably attached to the module body and configured to slide in response to the external force transmitted via the pull tab (e.g. “configured to be slidingly positioned” as in paragraph [0033] and throughout), and an arm part (e.g. “follower arms” as in paragraph [0033] and throughout and illustrated in Figure 3B) that extends from the body along the groove, and is configured to slide with respect to the groove in conjunction with the sliding of the body (e.g. “follower 206 can slide relative to the housing 201” as in paragraph [0035]) and release the engagement between the groove and the latch part of the cage (e.g. “causes the leaf springs to no longer abut the shoulders” as in paragraph [0046]) in a state (e.g. “module inserted into the cage” as in paragraph [0030]) in which the electromagnetic wave shielding terminal (reference numeral 106, 108 in Figure 2) is pressed against the arm part, wherein the engagement release member has a concave part (reference numeral 210 in Figure 3B) on a surface of the arm part, the surface being in contact with the groove (e.g. as illustrated in Figure 3A) in the state (e.g. “module inserted into the cage” as in paragraph [0030]) in which the electromagnetic wave shielding terminal (reference numeral 106, 108 in Figure 2) is pressed against the arm part (reference numeral 206 in Figure 3A).
Allowable Subject Matter
Claims 2-3 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art noted by Examiner in the attached PTO-892 fail to disclose, either alone or in combination, the surface features of the claimed concave portions of the groove.
Response to Arguments
Applicant's arguments filed 11/15/22 have been fully considered but they are not persuasive.  
Examiner maintains that all limitations of the claimed invention are met via disclosure by Koutrokois of EMI shielding terminal (reference numeral 106, 108 in Figure 2) being pressed against arm parts (reference numeral 206 in Figure 3B) when the module is inserted into the cage (reference numeral 102 in Figure 2).
Applicant’s arguments which refer to EMI elements (e.g. 208, 209) other than those noted by Examiner (e.g. 106, 108 in Figure 2) fail to change the fact that   Koutrokois’ EMI shielding terminal (reference numeral 106, 108 in Figure 2) is pressed against arm parts (reference numeral 206 in Figure 3B) when the module is inserted into the cage (reference numeral 102 in Figure 2). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGUSTIN BELLO/Primary Examiner, Art Unit 2637